DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 27, 32, 33, 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (U.S. 2013/0062745) in view of Huang (U.S. 6429047) and further in view of Meng (U.S. 2012/0126384).
Regarding claim 21, Kimura discloses a multichip package, comprising:
first lead frames 11-13 (fig. 2) connected to a first MOSFET chip 41 (labeled fig. 2, ¶0149) mounted on a first lead frame pad 11 (1) (figs. 2 and 4);
second lead frames (see labeled fig. 2) connected to a control integrated circuit (IC) chip 42 (fig. 2, ¶0149) mounted on a second lead frame pad by bonding wires (fig. 2);
third lead frames 11-13 (fig. 2) connected to a second MOSFET chip 41 (see labeled fig. 2, ¶0149) mounted on a third lead frame pad 11 (1) (figs. 2 and 4); and
fourth lead frames 11-13 (fig. 2) connected to a third MOSFET chip 41 (see labeled fig. 2, ¶0149) mounted on a fourth lead frame pad 11 (1) (figs. 2 and 4),

wherein each of the control IC chip 42 (figs. 2 and 7) and the MOSFET chips 41 is bonded by a conductive adhesive 991 (figs. 2, 4 and 7, ¶0152) applied on each corresponding lead frame pad (figs. 2, 4 and 7).

    PNG
    media_image1.png
    839
    975
    media_image1.png
    Greyscale


Kimura does not disclose an adhesive member is attached to an upper surface of each of the second lead frames in an orthogonal relationship at contact between a lengthwise direction of the adhesive member, a lengthwise direction of the second lead frames and wherein a drain of the first 
However, Huang discloses a package comprising: an adhesive member 32 (fig. 2) is attached to an upper surface of each of the second lead frames 301 in an orthogonal relationship at contact between a lengthwise direction of the adhesive member and a lengthwise direction of the second lead frames 301 (fig. 2).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Kimura by having the adhesive member is attached to an upper surface of each of the second lead frames in an orthogonal relationship at contact between a lengthwise direction of the adhesive member and a lengthwise direction of the second lead frames, as taught by Huang, for enhancing the structural strength of the semiconductor module.
Furthermore, Meng discloses wherein a drain (i.e. a bottom surface) of the MOSFET chip 210B is connected to one of the first lead frames (see labeled fig. 4) that has a greater width than each of the first lead frames (see labeled fig. 4) and lead frames 240 connected to a source of the MOSFET chip 210B and greater than each of the second lead frames (see labeled fig. 4) connected to the control IC chip 210A (fig. 4).

    PNG
    media_image2.png
    673
    975
    media_image2.png
    Greyscale

	
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Kimura and Huang by having the drain of the first MOSFET chip is connected to one of the first lead frames that has the greater width than each of the first lead frames connected to a source of the first MOSFET chip and greater than each of the second lead frames connected to the control IC chip, as taught by Meng, in order to provide suitable width for the drain of the first MOSFET chip comparing to the lead frames of the source.
Regarding claim 22, Kimura discloses that fixed frames 14 supporting the MOSFET chips 41 (fig. 2), and the fixed frames 32 supporting the control IC chip 42 (fig. 2); wherein at least one of the fixed frames 13 integrally formed with at least one of the lead frame pads (figs. 2 and 4) is configured to support the lead frame pads (figs. 2 and 4). It is obvious to one of ordinary skill in the art at the time of the invention was made to provide the package-forming substrate.

Regarding claim 32, Huang discloses that wherein the adhesive member 32 surrounds three peripheral sides of the chip 34 (figs. 1-2).
Regarding claim 33, Kimura discloses that wherein each of the MOSFET chips 41 (fig. 2) is disposed adjacent to a peripheral side of the control IC chip 42 (fig. 2) excluding the adhesive member.
Regarding claim 35, Huang discloses that wherein all the plurality of lead frames protrudes from the multichip packages (fig. 1-2).  

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (U.S. 2013/0062745) and Huang (U.S. 6429047) in view of Meng (U.S. 2012/0126384) as applied to claims 21-22, 27, 32-33, 35 above, and further in view of Son et al. (U.S. 2009/0115038; hereinafter Son).
As discussed in details above, Kimura and Huang as modified by Meng substantially discloses all the limitations as claimed above except for the fixed frames connected to the MOSFET chips comprises a stepped portion that is partially bent.
However, Son discloses a device comprising: fixed frames (see labeled fig. 2E) connected to the MOSFET chip 31 (see labeled fig. 2E, ¶0032) comprises a stepped portion that is partially bent (see labeled fig. 2E).

    PNG
    media_image3.png
    470
    939
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device and MOSFET chips of Kimura, Huang and Meng by having the fixed frames connected to the MOSFET chip comprises a stepped portion that is partially bent, as taught by Son, in order to allow the molding locating under the fixed frame for increasing the insulating property of the package.

	Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (U.S. 2013/0062745) and Huang (U.S. 6429047) in view of Meng as applied to claims 21-22, 27, 32-33, 35 above and further in view of Jeun et al. (U.S. 2003/0011054; hereinafter Jeun).
As discussed in details above, Kimura and Huang as modified by Meng substantially discloses all the limitations as claimed above except for the conductive adhesive comprises Ag epoxy and the adhesive member comprises a heat tape.
However, Jeun discloses a device comprising: a conductive adhesive comprises Ag epoxy (¶0042) and an adhesive member comprises a heat tape (¶0014). 
.

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (U.S. 2013/0062745) and Huang (U.S. 6429047) in view of Meng as applied to claims 21-22, 27, 32-33, 35 above, and further in view of Fernando et al. (EP 2463904; hereinafter Fernando) (IDS filed on 9/21/2017).
As discussed in details above, Kimura and Huang as modified by Meng substantially discloses all the limitations as claimed above except for the a plurality of other MOSFET chips, wherein the plurality of other MOSFET chips are aligned on a side of the control IC chip.
However, Fernando discloses a device comprising: a plurality of other MOSFET chips 140e-140f (fig. 1B), wherein the MOSFET chip 140d and the plurality of other MOSFET chips 140e-140f are aligned on a side of the IC chip 130 (fig. 1B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Kimura, Huang and Meng by having the a plurality of other MOSFET chips, wherein the MOSFET chip and the plurality of other MOSFET chips are aligned on a side of the IC chip, as taught by Fernando, in order to increase the device functionality for the package structure.

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (U.S. 2013/0062745) and Huang (U.S. 6429047) in view of Meng as applied to claims 21-22, 27, 32-33, 35 above, and further in view of Kang (U.S. 2013/0049614).

However, Kang discloses a device comprising: the control chip is an LED driver 400 for a backlight in an LCD (fig. 1, ¶0009 and 0022).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Kimura, Huang and Meng by having the LED driver for a backlight in an LCD, as taught by Kang, in order to provide the suitable display of the structure.

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (U.S. 2013/0062745) and Huang (U.S. 6429047) in view of Meng as applied to claims 21-22, 27, 32-33, 35 above, and further in view of Gupta et al. (U.S. 2007/0290364; hereinafter Gupta).
As discussed in details above, Kimura and Huang as modified by Meng substantially discloses all the limitations as claimed above except for the adhesive member is divided into at least two continuous portions orthogonal to each other.
However, Gupta discloses a device comprising: an adhesive member 107 (figs. 1A-1B) and wherein the adhesive is divided into at least two continuous portions orthogonal to each other (figs. 1A-1B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Kimura, Huang and Meng by having the adhesive member is divided into at least two continuous portions orthogonal to each other, as taught by Gupta, in order to assure in quality and reliability of the device structure.

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (U.S. 2013/0062745) in view of Meng (U.S. 2012/0126384).

a first MOSFET chip 41 (see labeled fig. 2, ¶0149) mounted on a first lead frame pad 11(1) (figs. 2 and 4) connected to first lead frames 11-13 (fig. 2);
a second MOSFET chip 41 (see labeled fig. 2, ¶0149) mounted on a second lead frame pad 11(1) (figs. 2 and 4) connected to second lead frames 11-13 (fig. 2);
a third MOSFET chip 41 (see labeled fig. 2, ¶0149) mounted on a third lead frame pad 11(1) (figs. 2 and 4) connected to third lead frames 11-13 (fig. 2); and
a control integrated circuit (IC) chip 42 (fig. 2, ¶0149) mounted on a fourth lead frame pad 11(1) (fig. 7) connected to fourth lead frames (see labeled fig. 2) by bonding wires (fig. 2),
wherein each of the first to third MOSFET chips 41 and the control IC chip 42 is individually mounted on each corresponding lead frame pad separated from each other (figs. 2 and 4),
wherein each of the control IC chip 42 and the MOSFET chips 41 is bonded by a conductive adhesive 991 (figs. 2, 4 and 7, ¶0152) applied on each corresponding lead frame pad 11(1) (figs. 2, 4 and 7), and
wherein the first to third MOSFET chips 41 (fig. 2) are aligned on a side of the control IC chip 42 (fig. 2), and the second MOSFET chip (see labeled fig. 2) is disposed closer to the control IC chip 42 in a horizontal direction than other MOSFET chips (see labeled fig. 2).
Kimura does not disclose wherein a drain of the first MOSFET chip is connected to one of the first lead frames that has a greater width than each of the first lead frames connected to a source of the first MOSFET chip and greater than each of the second lead frames connected to the control IC chip.
However, Meng discloses a package comprising:
wherein a drain (i.e. a bottom surface) of the MOSFET chip 210B is connected to one of the first lead frames (see labeled fig. 4) that has a greater width than each of the first lead frames (see labeled 

    PNG
    media_image4.png
    536
    766
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Kimura by having the drain of the first MOSFET chip is connected to one of the first lead frames that has the greater width than each of the first lead frames connected to a source of the first MOSFET chip and greater than each of the fourth lead frames connected to the control IC chip, as taught by Meng, in order to provide suitable width for the drain of the first MOSFET chip comparing to the lead frames of the source.

Reasons for Allowance
Claims 8, 10-11 and 13-14 are allowed.
the prior art of record fails to disclose the combination of all the limitations recited in the claim 8 of a multichip package including: second to fourth lead frame pads being symmetrically aligned on one side of the first lead frame pad, the control IC chip bonded onto the first lead frame pad, the first MOSFET chip bonded onto the second lead frame pad, and second and third MOSFET chips bonded onto the third and fourth lead frame pads, respectively; and first to fourth fixed frames formed integrally with the first to fourth lead frame pads, respectively, to support the first to fourth lead frame pads so that the first to fourth lead frame pads are placed on a package-forming substrate, wherein the control IC chip is supported by the first fixed frame, the first to third MOSFET chips are supported by the second to fourth fixed frames, respectively, wherein a drain of the first MOSFET chip is connected to one of the lead frames that has a width greater than each of the lead frames connected to a source of the MOSFET chip and greater than each of the lead frames connected to the control IC chip, and wherein the multichip package is for use with a quad flat package (QFP) (claim 8).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 10-11 and 13-14 are dependent upon independent claim 8, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
The Applicant argues that Kimura, Huang or Meng do not disclose wherein a drain of the first MOSFET chip is connected to one of the first lead frames that has a greater width than each of the first 
The argument is respectfully traversed because Meng discloses wherein a drain (i.e. a bottom surface) of the MOSFET chip 210B is connected to one of the first lead frames (see labeled fig. 4) that has a greater width than each of the first lead frames (see labeled fig. 4) and lead frames 240 connected to a source of the MOSFET chip 210B and greater than each of the second lead frames (see labeled fig. 4) connected to the control IC chip 210A (fig. 4).
Applicant’s arguments, see Applicant argument, filed 10/18/2021, with respect to the rejection(s) of claim(s) 39 under Kimura (US 2013/0062745) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meng (U.S. 2012/0126384).  Please see the new ground of rejection for currently amended claim 39 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894   

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894